DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered.
The claims dated 4/12/21 are entered. Claims 1, 5, 53, 56, and 59 are amended. Claim 60 is newly entered. Claims 6-7, 10-11, and 13-52 are cancelled. Claims 1-5, 8-9, 12, and 53-60 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim depends from cancelled claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Likely due to the cancellation of claim 7 from which it previously depended, claim 8 contains only subject matter lacking antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 12, and 53-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 2016/0076820).



Regarding claim 53, Lewis teaches top and bottom casings that are hermetically encapsulated (Para. [0002]) and formed of a polymer coated in copper, thus bondable with copper (Para. [0004], copper clad polymer layers); a wick region disposed between the top and bottom casings (Fig. 17, wick structure illustrated within the exposed area 705); the wick having a top surface (abutting 805; Figs. 18A-C), a bottom surface disposed on the bottom casing (abutting 705; Figs. 18A-C), and at least one side (Figs. 17 and 18C; the plurality of sides where 715 abuts the empty spaces forming the arteries 710); a working fluid disposed between the top and bottom casings (Para. [0002]); and a copper hermetic seal between the top and bottom casings (Para. [0015] and [0014]); the wick has a non-tubular shape (see Figs. 17-18C; as illustrated in Fig. 17, the wick structure has a rectangular shape bordered by the exposed edges of 705 in Fig. 17).

Regarding claim 56, Lewis teaches top and bottom casings that are hermetically encapsulated (Para. [0002]) and formed of a polymer coated in copper, thus bondable with copper (Para. [0004], copper clad polymer layers); a wick region disposed between the top and bottom casings (Fig. 17, wick 

Regarding claims 55 and 60, the wick is substantially planar (see Fig. 17 which illustrates that it is extended across a rectangular shape in plan view and Figs. 18A-C which illustrate that it is formed as a uniform height between the casings 705 and 805).

Regarding claim 2, the claim merely recites a product-by-process limitation (i.e. a temperature at which the seal is formed). As the device of Lewis does not differ from one formed by the recited process, Lewis is treated as meeting the recited limitations (see MPEP 2114).
Regarding claims 3-4, each casing comprises a polymer encapsulated with a copper layer (Para. [0004]).
Regarding claim 9, the thermal management plane contains an isolated (hermetically sealed) vacuum (Para. [0068]) cavity.
Regarding claim 12, the device may have a thickness less than 200 microns (Para. [0058]).



Regarding claim 58, the planar wick is disposed on the bottom casing (see Figs. 18A-C; 705).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under USC 103 as being unpatentable over Lewis (US 2016/0076820) in view of Basu (US 2017/0318702).

Basu teaches that, in the context of heat pipe wicking structures, meshes may be made from sintered materials and that metal meshes and sintered powder structures are all art equivalents (Para. [0056]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the materials taught by Basu to form the porous mesh material of Lewis, as modified, as they are art recognized equivalents.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the Lewis reference is still applied above, the applicant only presented arguments directed to the no longer used Hou reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/                Primary Examiner, Art Unit 3763